DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “spring holder pockets” and “spring-guiding element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with informalities too numerous to mention specifically.  The following noted informalities are merely exemplary thereof.
Claim 1 recites, “a sealing body with a ball segment-shaped sealing surface element and bearing element arranged on the side of the sealing surface element, wherein the sealing body is mounted within the valve body so as to be rotatable around an axis running substantially perpendicular to the fluid flow path and through the bearing element”.  There seems to be an article missing before the first recitation to “bearing element” and “the side of the sealing surface element” lacks clear antecedent basis in the claim.  It is unclear what side is “the side”.  Additionally, “the sealing surface element” should be “the ball segment-shaped sealing surface element” for clarity in claim 1 and other claims.  
Claim 1 recites, “the seal comprises an outer section for static sealing between the components in the valve”.  It is unclear which components are “the components of the valve” as many previously recited elements could be considered components of the valve.

In claim 9, “the bearing elements” lack clear antecedent basis in the claims as claim 1 appears to recite a bearing element.
Claim 10 recites, “wherein the sealing surface element comprises a ring-shaped sealing surface seal section which is designed capable of being applied to a ring-shaped seal.”  It is unclear whether “a ring-shaped seal” refers to the same seal recited in claim 1.
Claim 12 recites, “wherein the sealing body encloses an angle which is greater than 90° between the open and the closed valve position of the sealing body.”  It is not clear what enclosing an angle encompasses.  There are many angles that portions of the sealing body enclose and many of those are greater than 90°.
Claim 17 recites, “a thickness of the sealing surface element is constant.”  As disclosed, applicant’s sealing surface element varies in thickness in some areas.  So, the claim cannot be read as all thicknesses are the same.  Furthermore, if only one thickness is being considered, it is unclear what other thickness it needs to be constant with.
Claim 18 recites, “a number of the bearing element is two and the sealing body is substantially constructed symmetrically in relation to a plane arranged centrally between the two bearing elements.”  It is unclear how a number of the bearing element could be two.  It is also unclear how much deviation from symmetric would be considered “substantially” symmetrical.

In light of the above informalities, the claims are treated as to art as best understood by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-7, 9-17, and 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et alia (US Patent Number 3,181,834), hereinafter “Jennings” in view of Suzuki et alia (US Patent Application Publication 2017/0211460), hereinafter “Suzuki”.
Re claim 1, Jennings discloses a valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (13, 14, 14a); a valve body (10) connected to the inlet adapter; a seal (15) arranged between the inlet adapter and the valve body (see Figs. 1, 2, and 4) with a seal opening through the seal for the fluid flowing when the valve is open (as shown in Fig. 1); and a sealing body (17) with a ball segment-shaped sealing surface element (17A) and bearing element (18) arranged on the side of the sealing surface element, wherein the sealing body is mounted within the valve body so as to be rotatable around an axis running substantially perpendicular to the fluid flow path and through the bearing element (see Fig. 1); wherein the seal comprises an outer section for static sealing between the components in the valve (see Fig. 2 which shows the outer section of seal 15 between the inlet adapter and the valve body) and an inner section for dynamic sealing relative to the sealing body (see any of Figs. 1, 2, and 4), and the seal is prestressed in such a way that the inner section of the seal exerts a pressure on the sealing body in the closed valve position (the seal is biased by spring 24 similar to claim 4).  Jennings discloses an actuator in Fig. 5 and col. 3, but does not discloses a motor control gear unit.  However, Jennings does disclose that various means may be used to move the valve (see col. 3, lines 43-45); thus inviting a modification.
Suzuki discloses a similar valve where a spring biases a seal against a rotary sealing body with a ball-shaped sealing surface.  Suzuki also discloses a motor control gear unit (see Fig. 2 and paragraph [0035]) to rotate the sealing body.  It would have been obvious to one having 
Re claim 4, the modified Jennings discloses the valve of claim 1, wherein a single spring element (24) presses the seal onto the sealing body when the valve is closed (see col. 3, lines 16-20). 
Re claim 5, the modified Jennings discloses the valve of claim 4, wherein the spring element (24) is arranged around a spring-guiding element (22) positioned within the inlet adapter (14, 14A). 
Re claim 6, the modified Jennings discloses the valve of claim 1, wherein a spring effect is produced by an arrangement of the seal within the valve (i.e. the spring bias of spring 24 acting on the seal within the valve). 
Re claim 7, the modified Jennings discloses the valve of claim 1, but is silent as to gripping ribs being arranged in a central area of the sealing surface element to make it easier to grip the sealing body.  The examiner takes official notice that gripping ribs are known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such ribs in order to grip the sealing body.
Re claim 9, the modified Jennings discloses the valve of claim 1, wherein the motor control gear unit (of Suzuki) comprises a drive wheel (51) and the bearing element (i.e. shaft) is connected to the drive wheel.  However, Suzuki has the opening in the drive wheel rather than the bearing element.  The two variations are considered obvious variations of each other as modifying Suzuki to have the connection to use an opening in the bearing element to connect to 
Re claim 10, the modified Jennings discloses the valve of claim 1, wherein the sealing surface element comprises a ring-shaped sealing surface seal section which is designed capable of being applied to a ring-shaped seal (i.e., the portion of the sealing surface element that engages the seal is ring shaped and the seal itself is ring shaped). 
Re claim 11, the modified Jennings discloses the valve of claim 1, wherein there is a distance between the sealing surface element and the seal when positioning of the sealing body in the open valve position (There are many distances between portions of the sealing surface element and the seal when the valve is open and the claim does not specify any particular portion of the sealing surface element; so the claim limitation is met). 
Re claim 12, the modified Jennings discloses the valve of claim 1, wherein the sealing body encloses an angle which is greater than 90° between the open and the closed valve position of the sealing body.  The scope of the claim is uncertain (see the 35 USC 112 rejection above).  It appears that the sealing body encloses the entire circumference of the shaft, which is 360°.
Re claim 13, the modified Jennings discloses the valve of claim 1, wherein the seal opening is designed circular (the seal is referred to as annular in col. 2, line 27). 
Re claim 14, the modified Jennings discloses the valve of claim 1, wherein the seal is designed as a sealing lip (see Figs. 1, 2, and 4). 
Re claim 15, the modified Jennings discloses the valve of claim 1, wherein the valve body and a housing of the motor control gear unit are designed as one piece (when assembled).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make plural components into a single piece in 
Re claim 16, the modified Jennings discloses the valve of claim 1, wherein a sealing surface is arranged on the sealing surface element in a direction corresponding to the seal (i.e., a portion of the sealing surface on the sealing surface element engages the seal). 
Re claim 17, the modified Jennings discloses the valve of claim 1, wherein a thickness of the sealing surface element is constant (note the 35 USC 112 rejection above and note that portions of Jennings’ sealing surface element has a thickness the same as other portions of the sealing surface element).
Re claim 19, the modified Jennings discloses the valve of claim 1, wherein a surface area of the surface of the sealing surface element is larger than the surface of the seal opening and smaller than twice the surface area of the seal opening.  (Note that no particular surface area is required by the claim language.  Any chosen surface area that is larger but not twice the area of  the seal opening would meet the claim language).

Claims 1-3, 6, 7, 9-17, and 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ksieski (US Patent Number 3,252,684) in view of Suzuki.
Re claim 1, Ksieski discloses a valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (3); a valve body (2) connected to the inlet adapter; a seal (9) arranged between the inlet adapter and the valve body with a seal opening through the seal for the fluid flowing when the valve is open (see Fig. 1); and a sealing body (7) with a ball segment-shaped sealing surface element (including spherical outer surface 10) and bearing element (12) arranged on the side of the sealing surface element, wherein 
Suzuki discloses a similar valve where a spring biases a seal against a rotary sealing body with a ball-shaped sealing surface.  Suzuki also discloses a motor control gear unit (see Fig. 2 and paragraph [0035]) to rotate the sealing body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor control gear unit of Suzuki for the actuator of Ksieski to rotate the valve and the result of the substitution would have been predictable (i.e. the valve opens and closes).
Re claim 2, the modified Ksieski discloses the valve of claim 1, wherein the prestressing of the seal is achieved through at least two spring elements (32 coil spring are disclosed in col. 3, lines 66-72) which are arranged within the inlet adapter (see Fig. 1 and 2). 
Re claim 3, the modified Ksieski discloses the valve of claim 2, wherein the valve comprises several spring-guiding elements in the form of spring holder pockets, in which the spring elements are arranged (each spring 32 is within pocket recess 31). 
Re claim 6, the modified Ksieski discloses the valve of claim 1, wherein a spring effect is produced an arrangement of the seal within the valve (i.e. the spring bias of springs 32 act on the seal within the valve). 
Re claim 7, the modified Ksieski discloses the valve of claim 1, but is silent as to gripping ribs being arranged in a central area of the sealing surface element to make it easier to grip the sealing body.  The examiner takes official notice that gripping ribs are known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such ribs in order to grip the sealing body.

Re claim 10, the modified Ksieski discloses the valve of claim 1, wherein the sealing surface element comprises a ring-shaped sealing surface seal section which is designed capable of being applied to a ring-shaped seal (i.e., the portion of the sealing surface element that engages the seal is ring shaped and the seal itself is ring shaped). 
Re claim 11, the modified Ksieski discloses the valve of claim 1, wherein there is a distance between the sealing surface element and the seal when positioning of the sealing body in the open valve position (There are many distances between portions of the sealing surface element and the seal when the valve is open and the claim does not specify any particular portion of the sealing surface element; so the claim limitation is met). 
Re claim 12, the modified Ksieski discloses the valve of claim 1, wherein the sealing body encloses an angle which is greater than 90° between the open and the closed valve position of the sealing body.  The scope of the claim is uncertain (see the 35 USC 112 rejection above).  It appears that the sealing body encloses the entire circumference of the shaft, which is 360°.
Re claim 13, the modified Ksieski discloses the valve of claim 1, wherein the seal opening is designed circular (the seal is referred to as a seal ring, which would be circular). 

Re claim 15, the modified Ksieski discloses the valve of claim 1, wherein the valve body and a housing of the motor control gear unit are designed as one piece (when assembled).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make plural components into a single piece in order to have less parts in inventory and make assembly easier.  Furthermore, the resulting combination would yield predictable results.
Re claim 16, the modified Ksieski discloses the valve of claim 1, wherein a sealing surface is arranged on the sealing surface element in a direction corresponding to the seal (i.e., a portion of the sealing surface on the sealing surface element engages the seal). 
Re claim 17, the modified Ksieski discloses the valve of claim 1, wherein a thickness of the sealing surface element is constant (note the 35 USC 112 rejection above and note that portions of Ksieski’s sealing surface element has a thickness the same as other portions of the sealing surface element).
Re claim 19, the modified Ksieski discloses the valve of claim 1, wherein a surface area of the surface of the sealing surface element is larger than the surface of the seal opening and smaller than twice the surface area of the seal opening.  (Note that no particular surface area is required by the claim language.  Any chosen surface area that is larger but not twice the area of  the seal opening would meet the claim language).

Claims 8 and 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Suzuki as applied to claim 1 above, and further in view of Wheatley (US Patent Number 4,399,977).
The modified Jennings fails to disclose a central area of the sealing surface element is flat and a number of the bearing element is two and the sealing body is substantially constructed symmetrically in relation to a plane arranged centrally between the two bearing elements. 
Re claim 8, Wheatley discloses a similar valve which has a flat central area of the sealing surface element (see ref. no. 50 on closure member 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flat central area of Wheatley for the curved section of the modified Jennings as these are both known shapes for the central area of the valve element and the result of the substitution would have been predictable.
Re claim 18, Wheatley discloses the shaft bearing in two locations (60 and 64) and the sealing body being substantially symmetric with respect to a plane between the bearing locations.  It is not entirely clear what the scope of claim 18 encompasses.  However, the single shaft could be split in two to meet the two bearing elements limitation with the sealing body still being substantially symmetric with respect to a plane between the bearing elements.  Furthermore, such a modification would yield predictable results (i.e., the valve element would still rotate between open and closed positions).  Additionally, substituting a symmetrical sealing body for any asymmetry in Jennings would also yield predictable results (i.e., the valve element would still rotate between open and closed positions).  

Claims 8 and 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ksieski in view of Suzuki as applied to claim 1 above, and further in view of Wheatley (US Patent Number 4,399,977).
The modified Ksieski fails to disclose a central area of the sealing surface element is flat and a number of the bearing element is two and the sealing body is substantially constructed symmetrically in relation to a plane arranged centrally between the two bearing elements. 
Re claim 8, Wheatley discloses a similar valve which has a flat central area of the sealing surface element (see ref. no. 50 on closure member 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flat central area of Wheatley for the curved section of the modified Ksieski as these are both known shapes for the central area of the valve element and the result of the substitution would have been predictable.
Re claim 18, Wheatley discloses the shaft bearing in two locations (60 and 64) and the sealing body being substantially symmetric with respect to a plane between the bearing locations.  It is not entirely clear what the scope of claim 18 encompasses.  However, the single shaft could be split in two to meet the two bearing elements limitation with the sealing body still being substantially symmetric with respect to a plane between the bearing elements.  Furthermore, such a modification would yield predictable results (i.e., the valve element would still rotate between open and closed positions).  Additionally, substituting a symmetrical sealing body for any asymmetry in Ksieski would also yield predictable results (i.e., the valve element would still rotate between open and closed positions).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753